DETAILED ACTION
Status of the Replies 
A Reply was filed 12 September 2022.  This Reply was timely filed and has been entered.  The amendments to the drawings, abstract, and title have been entered.  The Replacement Sheets for drawing Figures 3, 5, and 15 have been entered. 
A Supplemental Reply was filed 13 September 2022.  The Supplemental Reply was not entered because Supplemental Replies are not entered as a matter of right, except as provided in 37 CFR 1.111(a)(2)(ii).  Note MPEP 714.03(a).  Also, the Supplemental Reply is not limited to any of the conditions (A)-(F) set forth in 37 CFR 1.111(a)(2)(i).  Nor was the Supplemental Reply timely filed within the period for reply.

Claim Status
Claims 10-23 and 32-46 are pending.  Claims 13, 15, and 32-46 are withdrawn.  Thus, claims 10-12, 14, and 16-23 are further examined herein.
The claims have not been amended.  Thus, the prior rejections thereof remain.  To provide compactness, these rejections have been incorporated by reference below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 10-12, 14, and 16-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claim Rejections - 35 USC § 102
Claims 10-12 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smaga (Electroplating fission-recoil barriers onto LEU-metal foils for 99 Mo-production targets, ANL/CMT/CP—94675, Argonne National Lab, 1997).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelstein (Molybdenum-99 for medical imaging, National Academies of Sciences, Engineering, and Medicine. National Academies Press, 2016).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12, 16, and 18-21, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiencek (US 6,160,862).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain (US 3,088,892). 
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12 and 16-18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauth (US 3,753,854).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4,022,660).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-12, 14, 16, and 18, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lierde (US 3,940,312).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Claims 10-11, and 18, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski (US 2009/0129533).
The reasons for rejection set forth in the Office Action dated 10 March 2022 are herein incorporated by reference. 

Additional Comment
Despite being indefinite, claim 23 (as best understood) has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
It is noted that claim 10 does not require that the capturing layer be used to capture fission products.  Rather, claim 10 reads on a conventional nuclear fuel particle comprising coated UO2 (e.g., note Cain).  The U235 in UO2 is a fissile material.  The fuel is a target of neutrons in a reactor.
 
Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646